Citation Nr: 0840718	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge at a February 2006 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in May 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include providing the veteran 
with a VA examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of no more 
than Level II hearing acuity in the right ear and Level I 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
by April 2003, July 2006 and December 2006 VCAA notice 
letters.  These letters advised the veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July and December 2006 VCAA letters provided 
such notice.

The Board notes that the July and December 2006 letters were 
sent subsequent to the initial unfavorable agency decision in 
December 2003.  However, the Board finds that any timing 
defect with regard to VCAA notice was harmless error.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran by these letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an August 2008 supplemental 
statement of the case was provided to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Denver VA 
Medical Center (VAMC) have also been obtained.  The veteran 
has not identified any additional records that should be 
obtained prior to a Board decision.  He was afforded VA 
audiological examinations in October 2003 and February 2007.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensable by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2008).  In evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
October 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
35
55
60
44
LEFT
30
40
50
55
44

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for both ears is I.  See 38 C.F.R. § 4.85.  Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.

The record indicates the veteran also underwent audiological 
testing in October 2006.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
40
60
65
49
LEFT
35
45
55
60
49

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for both ears is I.  See 38 C.F.R. § 4.85.  Entering the 
category designations for each ear into Table VII results in 
a 0 percent disability rating under Diagnostic Code 6100.

Finally, the veteran was provided a VA audiological 
examination in February 2007.  Pure tone thresholds, in 
decibels, were reported on the VA examination report as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
55
70
80
63
LEFT
40
65
55
65
56

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment of II for the right 
ear and I for the left ear.  See 38 C.F.R. § 4.85.  Entering 
the category designations for each ear into Table VII results 
in a 0 percent disability rating under Diagnostic Code 6100.

The Board acknowledges the veteran's statements that his 
bilateral hearing loss is worse than a 0 percent disability 
evaluation, and that he is entitled to a compensable 
evaluation for such hearing loss.  However, in determining 
the actual degree of disability, an objective examination is 
more probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

As a final note, the Board finds that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the veteran does not assert, nor does the record 
reflect, that he is totally unemployable because of his 
service-connected bilateral hearing loss and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  

The Board will refer a veteran's claim for extraschedular 
consideration only when there is evidence of exceptional or 
unusual circumstances.  In the present case, the veteran's 
bilateral hearing loss disability does not present an unusual 
picture.  The veteran has not required frequent periods of 
hospitalization for his bilateral hearing loss and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  Thus, the 
Board finds that the evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  As such, referral for extraschedular 
consideration is not warranted.

In sum, the Board finds that there is no audiological 
evidence of record to support a compensable rating for the 
veteran's bilateral hearing loss disability at any time 
during this appeal period.  The preponderance of the evidence 
is against the veteran's claim for a compensable rating.  
Consequently, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


